Citation Nr: 0527648	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-07 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral tenia pedis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1970 to January 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
St. Louis,, Missouri.   

In March 2005, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  At that time it was noted that the veteran did not 
appeal the issue of entitlement to service connection for 
right ear hearing loss on his March 2004 substantive appeal, 
and thus that issue is not before the Board.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's bilateral tinea pedis is not shown to be 
related to service.  


CONCLUSION OF LAW

Bilateral tenia pedis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in August 2002 and in 
November 2002, apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also informed that it was 
ultimately his responsibility to make sure that records were 
received by VA.  requested to provide any medical evidence he 
had that pertains to the claim, and to provide any medical 
records that he had.  As such, the Board finds that the 
letters satisfied VA's duty to notify the appellant, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
prior to the initial denial of the claim.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied and there is nodeficiency as to the 
timing of VCAA notice to the appellant.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examinations.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  While he indicated during his hearing 
with the undersigned that he had been treated by a private 
examiner in the 1970's, he also stated that these records are 
no longer available.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.


Merits of the Claim

The veteran claims service connection for a tenia pedis.  His 
service medical records show that he was treated in 1971 for 
an abscess of the right toe and a broken right toenail.  The 
right great toenail was removed.  He was also treated in 1971 
for an abscess on the right foot.  At separation in January 
1972, no skin disability or foot disability was noted.  After 
service, the record shows on private records that he was 
treated for tenia pedis beginning in 1991. Treatment has 
continued and is noted on private records and VA outpatient 
treatment records.  On VA examination in February 2003, a VA 
examiner, after reviewing the claims file and examining the 
veteran stated that tenia pedis between the interdigits of 
both feet appears to be less likely than not associated with 
the veteran's right foot condition in service.  

While the veteran had treatment for right foot complaints in 
service, and tenia pedis has been found to exist by the 
evidence since 1991, the current tenia pedis has not been 
shown to be related to service.  In addition, a VA examiner 
has opined that the veteran's tenia pedis disability is not 
related to his military service.  This decision was reached 
after a review of the veteran's claims file and examining the 
veteran.  In addition, this opinion stands uncontradicted in 
the record.  

The Board has also considered the veteran's own assertions, 
his testimony before the undersigned in March 2005, and the 
lay statements submitted by his wife, mother, friends and 
comrades regarding his skin disability of the feet.  The 
Board finds that such assertions must be afforded limited 
probative weight in the absence of evidence that the veteran 
or the lay persons who submitted statements for him have the 
expertise to render opinions about medical matters.  Although 
the veteran and other lay persons are competent to testify as 
to his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 
1992).  The evidence does not reflect that the veteran or the 
lay persons noted above possess medical knowledge which would 
render any opinion as to etiology and a medical diagnosis 
competent.  Thus as the objective medical evidences shows no 
treatment for tinea pedis until nearly twenty years after 
service and a VA examiner has opined that the current 
symptoms are not related to service, the claim for service 
connection for tenia pedis must be denied.  



.
ORDER

Service connection for bilateral tenia pedis is denied.  



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


